DETAILED ACTION
This action is responsive to the application No. 16/349,830 filed on May 14, 2019. The amendment filed on October 14, 2020 has been entered. The objection to the specification, the objection to claims 2-19, 21, and 25, and the rejection of claims 2, 4-6, 13-15, and 20-27 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 2, and 5-27 are currently pending and being considered in the Office Action. Claims 3 and 4 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 line 2, it appears that Applicant intended for “a semiconductor channel comprising a layer and is made of an amorphous oxide” to be --a semiconductor channel comprising a layer made of an amorphous oxide--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 11-14, 16-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS).
Regarding independent Claim 1, Yamamoto teaches a sensitive field effect device comprising;
a semiconductor channel (not pictured; see Fig. 13: T1, paragraph [0066]: “transistor T1 is configured of, for example, an n-channel MOS type TFT”),
a source electrode (not pictured; see T1 & paragraph [0067]: “Each of the photodetection lines LDL is connected to… a source or a drain of the transistor T1”) connected to said semiconductor channel ([0066]),
a drain electrode (not pictured; [0067]) connected to said semiconductor channel ([0066]), such that said semiconductor channel ([0066]) is interposed between (per T1) said source electrode ([0067]) and said drain electrode ([0067]),

a dielectric layer (not pictured; paragraph [0066]; one of ordinary skill in the art would consider it obvious that a TFT as disclosed in the prior art would include a dielectric layer, since a dielectric layer between a gate and a channel is a standard element of a TFT) interposed between said gate electrode ([0068]) and said semiconductor channel ([0066]), the dielectric layer ([0066]) arranged to be exposed to an ionizing radiation (the broadest reasonable interpretation of the instant limitation “arranged to be exposed to an ionizing radiation” may include x-ray radiation, which is capable of passing through semiconductor devices unless specifically shielded),
a sensor (Fig. 13: C1, C2, & D1, paragraph [0066]) configured to change a voltage (see Fig. 13) between said gate electrode ([0068]) and said source electrode ([0067]) upon a sensing event capable of changing their electrical state (paragraph [0066]), wherein said sensor (C1, C2, & D1) comprises a capacitor (C2) connected to said gate electrode ([0068]) and said source electrode ([0067]), and wherein the charge stored in the capacitor (C1) is used to determine a threshold voltage (the instant limitation “used to determine a threshold voltage” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the capacitor disclosed by Yamamoto may be used for the intended purpose; see MPEP § 2111.04) of the sensor (C1, C2, & D1).
Yamamoto is silent with respect to a semiconductor channel comprising a layer made of an amorphous oxide, the dielectric layer comprising at least one main layer made of at least one material including at least one cation element with an atomic number selected so as to increase an absorption of said incident ionizing radiation to be sensed.
Cramer discloses a sensitive field effect device comprising;
a semiconductor channel (Fig. 1(c): GIZO semiconductor, p. 2 col. 2 lines 29-32) comprising a layer made of an amorphous oxide (GIZO, p. 2 col. 1 lines 11-13),
S, p. 2 col. 2 lines 23-26) connected to said semiconductor channel (GIZO semiconductor),
a drain electrode (Figs. 1(b)-(c): D, p. 2 col. 2 lines 23-26) connected to said semiconductor channel (GIZO semiconductor), such that said semiconductor channel (GIZO semiconductor) is interposed between said source electrode (S) and said drain electrode (D),
a gate electrode (Fig. 1(c): Mo gate, p. 2 col. 2 lines 23-26), and
a dielectric layer (Fig. 1(c): Ta2O5/SiO2 dielectric, p. 2 col. 2 lines 26-29) interposed between said gate electrode (Mo gate) and said semiconductor channel (GIZO semiconductor), the dielectric layer (Ta2O5/SiO2 dielectric) comprising at least one main layer made of at least one material (Ta2O5) including at least one cation element (Ta) with an atomic number selected so as to increase an absorption of said incident ionizing radiation to be sensed (the instant limitation “atomic number” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Cramer anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01; further, the instant language “selected so as to increase an absorption of said incident ionizing radiation to be sensed” is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, since the prior art and the claimed structure comprise the same element, they are considered to be capable of performing a same function; see MPEP § 2111.04).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a semiconductor channel comprising a layer made of prima facie obvious. See MPEP § 2144.07.
Regarding Claim 2, Yamamoto as previously modified teaches the device according to claim 1, wherein said amorphous oxide (Cramer: GIZO) is high mobility amorphous oxide type and is selected from a group consisting of: Indium Gallium Zinc Oxide (IGZO) and/or Indium Hafnium Zinc Oxide (IHZO) and/or Zinc Tin Oxide (ZTO) and/or Gallium Zinc Tin Oxide (GZTO) (by broadest reasonable interpretation, GIZO and IGZO may be considered equivalent).
Regarding Claim 5, Yamamoto as previously modified teaches the device according to claim 1, wherein said at least one material (Cramer: Ta) of said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) has includes a high atomic number Z (Cramer: 73), said atomic number Z being higher than 36 (Z>36).
Regarding Claim 6, Cramer teaches the device according to claim 1, wherein said at least one main layer (Cramer: Ta2O5) of said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) is made of Yttrium Oxide (Y2O3) and/or Zirconium Oxide (ZrO2) and/or Hafnium Oxide (HfO2) and/or Tantalum Pentoxide (Ta2O5) and/or Bismuth Oxide (Bi2O3).
Regarding Claim 7, Yamamoto as previously modified teaches the device according to claim 1, wherein said sensor comprises a photodiode (D1), for detecting an electromagnetic radiation (paragraph [0066]: “photodiode D1 detects light emitted”), connected to said gate electrode ([0068]) and said source electrode ([0067]).
Regarding Claim 11, Yamamoto as previously modified teaches the device according to claim 1, wherein said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) is in electrical contact with said source electrode (Cramer: S) and said drain electrode (Cramer: D).
Regarding Claim 12, Yamamoto as previously modified teaches the device according to claim 1, wherein said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) includes has a thickness greater than or equal 150 nm (Cramer: p. 2 col. 2 lines 34-36).
Regarding Claim 13, Yamamoto as previously modified teaches the device according to claim 4, wherein said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) is a multilayer, comprising one or more insulating layers (Cramer: SiO2) with an atomic number (Cramer: 14) lower than the atomic number (Cramer: 73) of said main layer (Cramer: Ta2O5).
Regarding Claim 14, Yamamoto as previously modified teaches the device according to claim 13, wherein said one or more insulating layers of said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) are made of silicon-dioxide (SiO2) and/or aluminum-oxide (Al2O3).
Regarding Claim 16, Yamamoto as previously modified teaches the device according to claim 1, wherein the device comprises at least one substrate (Cramer: Fig. 1(c): PEN, p. 2 col. 2 lines 17-19), on which said gate electrode (Cramer: Mo gate) and said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) are deposited.
Regarding Claim 17, Yamamoto as previously modified teaches the device according to claim 16, wherein said at least one substrate (Cramer: PEN) is flexible (Cramer: p. 2 col. 2 lines 17-19).
Regarding Claim 18, Yamamoto as previously modified teaches the device according to claim 16, wherein said at least one substrate (Cramer: PEN) is made of polyethylene naphthalate (Cramer: p. 2 col. 2 lines 17-19).
Regarding Claim 19, Yamamoto as previously modified teaches the device according to claim 1, wherein said gate (Cramer: Mo gate), source and drain electrodes (Cramer: S & D) are made of conductive materials, including at least one of: molybdenum (Mo), copper (Cu), Cramer: p. 2 col. 2 lines 23-26).
Regarding Claim 20, Yamamoto as previously modified teaches a detecting sensor comprising:
a substrate (Cramer: Fig. 1(c): PEN, p. 2 col. 2 lines 17-19), and
a plurality of sensitive field effect devices (Yamamoto: T1 in each of Fig. 1: 14, paragraph [0065]), according to claim 1, arranged on said substrate (Cramer: PEN), said sensitive field effect devices being connected with at least another sensitive field effect device (each instance of Yamamoto: 14 comprises the device including T1 depicted in Fig. 13).
Regarding Claim 21, Yamamoto as previously modified teaches the sensor according to claim 20, wherein said substrate (Cramer: PEN) is flexible and the substrate is made of polyethylene naphthalate (Cramer: p. 2 col. 2 lines 17-19).
Regarding Claim 22, Yamamoto as previously modified teaches the sensor according claim 20, wherein said field effect devices (T1 in each of 14) are arranged as an array or as a matrix (Fig. 1: 10, paragraph [0058]).
Regarding Claim 26, Yamamoto as previously modified teaches a method for manufacturing a field effect device according to claim 1, wherein the method comprises:
(A) depositing said gate electrode on a flexible substrate and carrying out a first photolithography and etching process or lift-off on said gate electrode;
(B) depositing said dielectric layer and carrying out a second photolithography and
etching process or lift-off on said dielectric layer;
(C) depositing said semiconductor channel and carrying out a third photolithography and etching process or lift-off on said semiconductor channel;
(D) carrying out a photolithography process on said semiconductor channel and depositing said source electrode and said drain electrode; and

Regarding Claim 27, Yamamoto as previously modified teaches a manufacturing method according to claim 26, wherein the method comprises at least one of: 
RF-sputtering, performed in parallel from two separate targets containing an insulating material of an insulating layer and said material of said main layer of said dielectric, and/or 
via solution-based processes containing said material of said insulating layer and said material of said main layer of said dielectric so as to create a multilayer structure of said dielectric layer, the multilayer structure of said dielectric layer created by alternating depositions of:
an insulating layer only, the insulating layer including at least one of silicon-dioxide (SiO2) and aluminum-oxide (Al2O3), and 
co-depositions of an insulating material, the insulating layer including at least one of silicon-dioxide (SiO2) and aluminum-oxide (Al2O3), and said material of said main layer of said dielectric,
so as to create a multilayer structure of said dielectric layer (the instant limitation, “the method comprises…” is considered a product-by-process limitation; it has been held that if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the patentability of a product does not depend on the method of production; see MPEP § 2113).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) as applied to claim 1 above, and further in view of Mouchawar (U.S. Pat # 6,002,963) of record.
Regarding Claim 8, Yamamoto as previously modified by Cramer teaches the device according to claim 1, and is silent with respect to wherein said sensor further comprises a rectifier diode, series connected with a piezoelectric sensor, said sensor being parallel connected to said gate electrode and said source electrode.
Mouchawar discloses a device wherein a sensor (Fig. 3: 302, column 9 line 40) comprises a rectifier diode (Fig. 3: 308, column 9 line 43), series connected with a piezoelectric sensor (Fig. 3: 306, column 9 line 42), said sensor being parallel connected (with other elements in Fig. 3: 300, column 9 line 40) to a power source (Fig. 3: 314, column 9 line 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “said sensor comprises a rectifier diode, series connected with a piezoelectric sensor, said sensor being parallel connected to said gate electrode and said source electrode” teachings of Mouchawar to the device of Yamamoto as previously modified because an accelerometer as disclosed by Mouchawar may thereby be incorporated into a photodetection unit as disclosed by Yamamoto, increasing overall functionality of the device.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) as applied to claim 1 above, and further in view of Park (U.S. Pub # 2018/0166482).
Regarding Claim 9, Yamamoto as previously modified by Cramer teaches the device according to claim 1, and is silent with respect to wherein said sensor further comprises a pyroelectric sensor, capable of sensing an environment temperature, said pyroelectric sensor being connected to said gate electrode and said source electrode.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “said sensor further comprises a pyroelectric sensor, capable of sensing an environment temperature, said pyroelectric sensor being connected to said gate electrode and said source electrode” teachings of Park to the device of Yamamoto because Yamamoto discloses in paragraph [0066] a sensor comprising a photodiode, and Park discloses in paragraph [0085] that a photoconductive or photovoltaic sensor may be substituted with a pyroelectric sensor, and that use of a pyroelectric sensor is therefore an obvious matter of substitution of suitable parts.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) as applied to claim 1 above, and further in view of Smith (U.S. Pub # 2015/0330941) of record (IDS) and Nichol (U.S. Pub # 2014/0056028).
Regarding Claim 10, Yamamoto as previously modified by Cramer teaches the device according to claim 1, and is silent with respect to wherein said sensor further comprises a chemical sensor connected to said gate electrode and said source electrode.
Smith discloses a sensitive field effect device wherein a sensor (Fig. 1: 24, paragraph [0029]) comprises a chemical sensor (paragraph [0036]) connected to said gate electrode (Fig. 1: 20, paragraph [0029]) and said source electrode (Fig. 1: 16, paragraph [0029]).
Nichol discloses a sensitive field effect device wherein a sensor comprises a chemical sensor and a photodiode (paragraph [0190]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “said sensor further comprises a chemical sensor connected to said gate electrode and said source electrode” teachings of Smith and Nichol to 

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) as applied to claim 13 above, and further in view of Yang (U.S. Pub # 2006/0154424) of record.
Regarding Claim 15, Yamamoto as modified by Cramer teaches the device according to claim 13, wherein said dielectric layer (Cramer: Ta2O5/SiO2 dielectric) comprises 
the combination of said insulating layer (Cramer: SiO2), with lower atomic number atoms, and said main layer (Cramer: Ta2O5) repeated from two to ten times (Cramer: p. 7 col. 1 lines 22-25).
Yamamoto as modified by Cramer is silent with respect to wherein said dielectric layer comprises a top layer of the said insulating layer with lower atomic number atoms.
	Yang discloses a field effect device comprising a dielectric layer (Fig. 10: 118, paragraph [0029]), the dielectric layer (118) comprising a main layer (Fig. 10: 122, paragraph [0029]) made of at least one material (Ta2O5), 
wherein the dielectric layer (118) is a multilayer, comprising one or more insulating layers (Fig. 10: 120 & 124, paragraph [0029]) with an atomic number (SiO2) lower than an atomic number of said main layer (122),
wherein said dielectric layer (118) comprises a top layer (124) of the said insulating layer with lower atomic number atoms (SiO2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “said dielectric layer comprises a top layer of the said 

Claims 23-25 are rejected under 35 U.S.C. 103 as obvious over Yamamoto (U.S. Pub # 2012/0223925) in view of Cramer et al. (Adv. Electron. Mater., 2016) of record (IDS) as applied to claim 20 above, and further in view of Wakita (U.S. Pub # 2018/0210337) of record.
Regarding Claim 23, Yamamoto as previously modified by Cramer teaches the sensor according to claim 20, and is silent with respect to wherein the sensor comprises at least one RFID transmitter including a pair of electrodes connected to the source electrode and the gate electrode of a related field effect device, configured for being connectable to a RFID receiver (RFID-R).
	Wakita discloses a sensor wherein the sensor comprises at least one RFID transmitter (including at least Fig. 29C: 27, paragraph [0374]) including a pair of electrodes (paragraph [0377]) connected to the source electrode (Fig. 29C: 42, paragraph [0375]) and the gate electrode (Fig. 29C: 46, paragraph [0376]) of a related field effect device (Fig. 29C: 47, paragraph [0376]), configured for being connectable to a RFID receiver (RFID-R) (the instant language is given patentable weight to the extent it imparts a further positive structural limitation on the device as claimed; in the instant case, the device disclosed by Wakita is considered capable of being connectable to an RFID receiver; see MPEP § 2111.04).

Regarding Claim 24, Yamamoto as previously modified teaches the sensor according to claim 23, wherein characterized in that said RFID transmitter comprises an RFID chip (Wakita: 47) and an antenna (Wakita: 27).
Regarding Claim 25, Yamamoto as previously modified teaches the sensor according to claim 23, wherein the sensor comprises a plurality of RFID transmitter, each one being operatively connected to a related field effect devices (Yamamoto in view of Wakita discloses at least one structure as recited, and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP § 2144.04.VI.B).

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 8 line 13-p. 10 line 9), Applicant argues that the prior art of Cramer fails to teach the invention of claim 1, and in particular that the prior art of Cramer does not teach a sensor.
Examiner respectfully submits that although the prior art of Cramer was previously cited as anticipating the invention of claim 1, in the present rejection the prior art of Cramer is relied on as a secondary reference whose teachings would be obvious to apply to the prior art of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the patentability of device claims is determined based on the structure of the claimed device. Whether or not the prior art discloses a claimed use of the device does not determine patentability of the claimed device as long as the device of the prior art is considered capable of performing the claimed use. In particular, claim 1 recites the limitation “the dielectric layer arranged to be exposed to an ionizing radiation, the dielectric layer comprising at least one main layer made of at least one material including at least one cation element with an atomic number selected so as to increase an absorption of said incident ionizing radiation to be sensed.” As noted in the above rejection, certain wavelengths of ionizing radiation may freely pass through a semiconductor device, such that any non-shielded dielectric layer may effectively be interpreted as “arranged to be exposed to an ionizing radiation.” Additionally, the claims do not define the term “to be sensed,” or any particular effects that would arise in the device based on a sensing event. Therefore, a device having the claimed structure and formed from the same materials as the disclosed invention is considered capable of performing some sensing as claimed.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 






/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        

/ROBERT T HUBER/Primary Examiner, Art Unit 2892